                                         Case 5:18-md-02834-BLF Document 690 Filed 06/03/21 Page 1 of 1




                                   1

                                   2
                                                                  UNITED STATES DISTRICT COURT
                                   3                            NORTHERN DISTRICT OF CALIFORNIA
                                                                        SAN JOSE DIVISION
                                   4
                                         IN RE: PERSONALWEB                            Case No. 18-md-02834-BLF
                                   5
                                         TECHNOLOGIES, LLC ET AL., PATENT
                                         LITIGATION
                                   6
                                                                                       ORDER REFERRING MOTION TO
                                   7     AMAZON.COM, INC., and AMAZON                  MAGISTRATE JUDGE VAN KEULEN
                                         WEB SERVICES, INC.,
                                   8
                                                       Plaintiffs                     Case No.: 5:18-cv-00767-BLF
                                   9            v.

                                  10     PERSONALWEB TECHNOLOGIES, LLC
                                         and LEVEL 3 COMMUNICATIONS, LLC,             Case No.: 5:18-cv-05619-BLF
                                  11
Northern District of California
 United States District Court




                                                       Defendants,
                                  12

                                  13     PERSONALWEB TECHNOLOGIES, LLC,
                                         and LEVEL 3 COMMUNICATIONS, LLC,
                                  14
                                                       Plaintiffs,
                                  15            v.

                                  16     TWITCH INTERACTIVE, INC.,

                                  17                   Defendant.

                                  18
                                              Amazon.com, Inc., Amazon Web Services, Inc., and Twitch Interactive, Inc.’s Motion to
                                  19
                                       Compel Compliance with Court Order (ECF 687) is REFERRED to Judge Susan van Keulen. The
                                  20   hearing scheduled for September 30, 2021 before the undersigned is VACATED.

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 3, 2021
                                                                                   ______________________________________
                                  23                                               BETH LABSON FREEMAN
                                                                                   United States District Judge
                                  24

                                  25

                                  26
